DETAILED ACTION
The instant application having Application No. 16/958741 filed on 06/29/2020 is presented for examination by the examiner.

Claims 1-3, 5, 7, 9, 10, 12, 14, 16, 18-20, 22-24, 26, 31, 40 and 41 are pending. Claims 4, 6, 8, 11, 13, 15, 17, 21, 25, 27-30, 32-39, 42-44 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3, 7, 12, 16, 18, 24, 26 are objected to because of the following informality: 
In this case, claims 3, 7, 12, 16, 18, 24, 26 recite limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “when” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Objections
Claim 16 is objected to because of the following informality: 
Claim 16 recites the limitation “Method 4”, it is unclear whether “Method 4” should have been replaced with “PUCCH format 4”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 18-20, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites a numbers of “the HARQ-ACK” or “the SR” or “the first channel format” or “the second channel format”. However, it is unclear which previously recited “HARQ-ACK” or “SR” or “first channel format” or “second channel format” are used to provide an antecedent base for each of “the HARQ-ACK” or “the SR” or “the first channel format” or “the second channel format” respectively.

Claims 3, 5, 7, 9, 10, 12, 14, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 3, 5, 7, 9, 10, 12, 14, 16, 18-20 depend on claim 2; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 2.

Claim 10 recites the limitation “the CSI”. However, it is unclear which previously recited “CSI” (i.e. “periodic Channel State Information, CSI, or semi-persistent CSI or aperiodic CSI”) is used to provide an antecedent base for “the CSI”.

Claims 23, 24, 26 each recites a numbers of “the HARQ-ACK”, “the SR”, “the first channel format” and/or “the second channel format”. However, it is unclear which previously recited “HARQ-ACK” or “SR” or “first channel format” or “second channel format” are used to provide an antecedent base for each of “the HARQ-ACK” or “the SR” or “the first channel format” or “the second channel format” respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 22-24, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2020/0274660 A1).

As per claim 1, Xiong discloses “A method for transmitting Uplink Control Information, UCI, comprising: determining first UCI and second UCI that need to be transmitted, wherein a transmission time domain resource of the first UCI overlaps with a transmission time domain resource of the second UCI;” [(fig. 2 and fig. 8), HARQ-ACK and First CSI part. (par. 0005), FIG. 2 illustrates frequency first mapping applied to the transmission of the CSI report, in accordance with some embodiments. (fig. 8 and par, 0062), FIG. 8 illustrates resource mapping scheme for UL data during PUSCH transmission, in accordance with some embodiments. (fig. 8 and par, 0063), As shown in FIG. 8, another example of UL data resource mapping where the resource allocated for the UL data transmission is mapped subsequently to the resource allocated for the first CSI part and followed by the resources allocated for the second CSI part. That is to say, the mapping order for each resource region is the HARQ-ACK, the first CSI part, the UL data and the second CSI part.] “transmitting the UCI according to a relative position of start transmission times of the first UCI and the second UCI” [(fig. 2 and fig. 8), HARQ-ACK and First CSI part. (par. 0005), FIG. 2 illustrates frequency first mapping applied to the transmission of the CSI report, in accordance with some 

As per claim 2, Xiong discloses “The method according to claim 1,” as [see rejection of claim 1.] “further comprising one or more of the following: the first UCI comprises Hybrid Automatic Repeat reQuest Acknowledge, HARQ-ACK, and/or Scheduling Request, SR,” [(fig. 2 and fig. 8), HARQ-ACK.] “the second UCI comprises periodic Channel State Information, CSI, or semi-persistent CSI or aperiodic CSI,” [(fig. 2 and fig. 8), First CSI part.] “and the first UCI is configured to be transmitted with a first channel format or second channel format;” [(par. 0063), As shown in FIG. 8, another example of UL data resource mapping where the resource allocated for the UL data transmission is mapped subsequently to the resource allocated for the first CSI part and followed by the resources allocated for the second CSI part. That is to say, the mapping order for each resource region is the HARQ-ACK, the first CSI part, the UL data and the second CSI part.] “t”.

As per claim 3, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] “wherein when the first UCI comprises Hybrid Automatic Repeat reQuest Acknowledge, HARQ-ACK, and/or Scheduling Request, SR,” [(fig. 2 and fig. 8), HARQ-ACK.] “the second UCI comprises periodic Channel State Information, CSI, or semi-persistent CSI or aperiodic CSI,” [(fig. 2 and fig. 8), First CSI part.] “and the first UCI is configured to be transmitted with a first channel format or second channel format,” [(par. 0063), As shown in FIG. 8, another example of UL data resource mapping where the resource allocated for the UL data transmission is mapped subsequently to the resource allocated for the first CSI part and followed by the resources allocated for the second CSI part. That is to say, the mapping order for each resource region is the HARQ-ACK, the first CSI part, the UL data and the second CSI part.] “the transmitting the UCI according to the relative positions of start transmission times of the first UCI and the second UCI comprises: /or (ii) when the start transmission time of the first UCI is ahead of or equal to the start transmission time of the CSI, transmitting the first UCI and the CSI simultaneously” [(fig. 2 and fig. 8), HARQ-ACK and First CSI part. (par. 0005), FIG. 2 illustrates frequency first mapping applied to the transmission of the CSI report, in accordance with some embodiments. (fig. 8 and par, 0063), As shown in FIG. 8, another example of UL data resource mapping where the resource allocated for the UL data transmission is mapped subsequently to the resource allocated for the first CSI part and followed by the resources allocated for the second CSI part. That is to say, the mapping order for each resource region is the HARQ-ACK, the first CSI part, the UL data and the second CSI part.]

As per claim 5, Xiong discloses “The method according to claim 3,” as [see rejection of claim 3.] “wherein the transmitting the first UCI and the CSI simultaneously comprises: transmitting the first UCI and the CSI simultaneously on a transmission resource of the CSI with a channel format configured for the CSI” [(fig. 2 and fig. 8), HARQ-ACK and First CSI part. (par. 0005), FIG. 2 illustrates frequency first mapping applied to the transmission of the CSI report, in accordance with some embodiments. (fig. 8 and par, 0063), As shown in FIG. 8, another example of UL data resource mapping where the resource allocated for the UL data transmission is mapped subsequently to the resource allocated for the first CSI part and followed by the resources allocated for the second CSI part. That is to say, the mapping order for each resource region is the HARQ-ACK, the first CSI part, the UL data and the second CSI part.]

claim 10, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] “wherein the CSI is configured to be transmitted with a third channel format or fourth channel format or fifth channel format” [(fig. 2 and fig. 8), HARQ-ACK and First CSI part. (par. 0005), FIG. 2 illustrates frequency first mapping applied to the transmission of the CSI report, in accordance with some embodiments. (fig. 8 and par, 0063), As shown in FIG. 8, another example of UL data resource mapping where the resource allocated for the UL data transmission is mapped subsequently to the resource allocated for the first CSI part and followed by the resources allocated for the second CSI part. That is to say, the mapping order for each resource region is the HARQ-ACK, the first CSI part, the UL data and the second CSI part.]

As per claim 22, as [see rejection of claim 1.]
As per claim 23, as [see rejection of claim 2.]
As per claim 24, as [see rejection of claim 3.]
As per claim 31, as [see rejection of claim 10.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 12, 14, 16, 18, 20, 26, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2020/0274660 A1) in view of Jen (US 2012/0113962 A1).

As per claim 7, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Xiong does not explicitly disclose “wherein the first UCI is HARQ-ACK, the second UCI is SR, the HARQ-ACK is configured to be transmitted with a first channel format or second channel format, and the SR is configured to be transmitted with the second channel format, the transmitting the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: when the start transmission time of the HARQ-ACK is ahead of the start transmission time of the second UCI: discarding the second UCI; or discarding the second UCI on an overlapped time domain resource between the transmission time domain resource of the second UCI and a transmission time domain resource of the HARQ-ACK; or discarding the second UCI from the overlapped time domain resource between the transmission time domain resource of the second UCI and the transmission time domain resource of the HARQ-ACK to an end of the transmission time domain resource of the second UCI; transmitting the HARQ-ACK on a transmission resource of the HARQ-ACK; and/or when the start transmission time of the HARQ-ACK is behind or is equal to the start transmission time of the second UCI, transmitting the HARQ-ACK and the second UCI simultaneously”.

However, Jen discloses “wherein the first UCI is HARQ-ACK, the second UCI is SR, the HARQ-ACK is configured to be transmitted with a first channel format or second channel format, and the SR is configured to be transmitted with the second channel format, the transmitting the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: /or when the start transmission time of the HARQ-ACK is behind or is equal to the start transmission time of the second UCI, transmitting the HARQ-ACK and the second UCI simultaneously” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above modification would be to allow an efficient use of the resource for simultaneous transmission of the SR and the ACK/NACK by using a SR resource or an ACK/NACK resource. (Jen, par. 0011)

claim 9, Xiong in view of Jen discloses “The method according to claim 7,” as [see rejection of claim 7.] 
Jen disclose “wherein the transmitting the HARQ-ACK and the second UCI simultaneously comprises: transmitting the HARQ-ACK and the second UCI simultaneously on a transmission resource of the HARQ-ACK with a channel format configured for the HARQ-ACK” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above modification would be to allow an efficient use of the resource for simultaneous transmission of the SR and the ACK/NACK by using a SR resource or an ACK/NACK resource. (Jen, par. 0011)

As per claim 12, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Xiong does not explicitly disclose “wherein when the first UCI is HARQ-ACK, the second UCI is SR, the HARQ-ACK is configured to be transmitted with a first channel format or the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: when the start transmission time of the HARQ-ACK is behind the start transmission time of the SR: discarding the SR; or discarding the SR on an overlapped time domain resource between a transmission time domain resource of the SR and a transmission time domain resource of the HARQ-ACK; or discarding the SR from the overlapped time domain resource between the transmission time domain resource of the SR and the transmission time domain resource of the HARQ-ACK to an end of the transmission time domain resource of the SR; transmitting the HARQ-ACK on a transmission resource of the HARQ-ACK; and/or when the start transmission time of the HARQ-ACK is ahead of or equal to the start transmission time of the SR, transmitting the HARQ-ACK and the SR simultaneously”. 

However, Jen disclose “wherein when the first UCI is HARQ-ACK, the second UCI is SR, the HARQ-ACK is configured to be transmitted with a first channel format or second channel format, and the SR is configured to be transmitted with the second channel format, the transmitting the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: /or when the start transmission time of the HARQ-ACK is ahead of or equal to the start transmission time of the SR, transmitting the HARQ-ACK and the SR simultaneously” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above modification would be to allow an efficient use of the resource for simultaneous transmission of the SR and the ACK/NACK by using a SR resource or an ACK/NACK resource. (Jen, par. 0011)

As per claim 14, Xiong in view of Jen discloses “The method according to claim 12,” as [see rejection of claim 12.] 
Jen discloses “wherein the transmitting the HARQ-ACK and the SR simultaneously comprises: transmitting the HARQ-ACK on a transmission resource of the SR with a channel format configured for the SR” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above modification would be to allow an efficient use of the resource for simultaneous transmission of the SR and the ACK/NACK by using a SR resource or an ACK/NACK resource. (Jen, par. 0011)

As per claim 16, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Xiong does not explicitly disclose “wherein when Method 4 is used, the transmitting the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: when the start transmission time of the HARQ-ACK is ahead of the start transmission time of the SR: discarding the SR; or discarding the SR on an overlapped time domain resource between a transmission time domain resource of the SR and a transmission time domain resource of the HARQ-ACK; or discarding the SR from the overlapped time domain resource between the transmission time domain resource of the SR and the transmission time domain resource of the HARQ-ACK to an end of the transmission time domain resource of the SR; transmitting the HARQ-ACK on a transmission resource of the HARQ-ACK; and/or when 

However, Jen discloses “wherein when Method 4 is used, the transmitting the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: or when the start transmission time of the HARQ-ACK is behind or is equal to the start transmission time of the SR, transmitting the HARQ-ACK and the SR simultaneously” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above modification would be to allow an efficient use of the resource for simultaneous transmission of the SR and the ACK/NACK by using a SR resource or an ACK/NACK resource. (Jen, par. 0011)

As per claim 18, Xiong in view of Jen discloses “The method according to claim 16,” as [see rejection of claim 16.] 
Jen discloses “wherein the transmitting the HARQ-ACK and the SR simultaneously comprises: transmitting the HARQ-ACK on a first transmission resource with a channel format configured for the HARQ-ACK, wherein the first transmission resource is used for transmitting the HARQ-ACK when the SR is present, and the first transmission resource is different from a transmission resource for transmitting the HARQ-ACK when SR is not present” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above 

As per claim 20, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Xiong does not explicitly disclose “wherein the first channel format is PUCCH format 0; and/or, the second channel format is PUCCH format 1; and/or, the third channel format is PUCCH format 2; and/or, the fourth channel format is PUCCH format 3; and/or, the fifth channel format is PUCCH format 4”.

However, Jen discloses “wherein the first channel format is PUCCH format 0; and/or, the second channel format is PUCCH format 1; and/or, the third channel format is PUCCH format 2; and/or, the fourth channel format is PUCCH format 3; and/or, the fifth channel format is PUCCH format 4” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As per claim 26, as [see rejection of claims 12 and 14.]
As per claim 41, as [see rejection of claim 20.]

Claims 19, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2020/0274660 A1) in view of Park (US 2015/0124670 A1).

As per claim 19, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Xiong does not explicitly disclose “wherein the SR is positive SR”.
However, Park discloses “wherein the SR is positive SR” as [(par. 0162), The terminal may execute simultaneous transmission of a HARQ-ACK and a (positive) SR by transmitting the b(0) and b(1) values on an SR PUCCH resource in a UL subframe. In this instance, the SR PUCCH resource includes, for example, PUCCH format 1a, 1b, or PUCCH format 1b with channel selection.]

Xiong et al (US 2020/0274660 A1) and Park (US 2015/0124670 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s teaching into Xiong’s teaching. The motivation for making the above 

As per claim 40, as [see rejection of claim 19.]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463